Citation Nr: 1635638	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the recoupment of severance pay in the amount of $27,539.00 was proper.  

(The issues of entitlement to a compensable rating for surgical scar, medial joint of the right first metatarsal, and entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 16, 2011 are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The matter was remanded in February 2011 to afford the Veteran a Board hearing.  The requested hearing was held in September 2011, the transcript is of record.  In April 2012, the Board remanded the matter for additional development.  

In September 2015, the Veteran was notified that the Veterans Law Judge who conducted his September 2011 hearing was no longer employed by the Board and he was offered the opportunity to testify at another Board hearing.  The Veteran elected to have a new hearing and, in June 2016, he testified before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The recoupment of a Veteran's severance pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) (West 2002), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The implementing regulation, 38 C.F.R. § 3.700 (a)(3), provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received disability severance pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of severance pay subject to recoupment of the severance pay.  Where payment of disability severance benefits under section 1174a was made prior to September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of severance pay."  38 C.F.R. §  3.700 (a)(3) (2015).

Review of the record shows that the Veteran received a disability severance pay allowance of $28,951.20 from the military for his left shoulder condition.  Effective February 20, 1986, he was granted service connection for his left shoulder condition, rated 10 percent disabling.  The most recent, August 2015, audit of his account shows withholding of his VA compensation starting from March 1, 1986 through June 30, 2011 (with no withholdings from July 1, 1988 to September 30, 1988 and June 1, 2007 to November 30, 2007).  The total amount recouped was $27,539.  Recoupment withholdings for disability severance pay were discontinued starting July 1, 2011 because the Veteran's combined disability rating was increased to 100 percent disabling effective from June 16, 2011 (the first day of the month following the date of the Veteran's increased combined rating).  See October 16, 2012 letter of notification of October 2012 rating decision and August 2015 Supplemental Statement of the Case.

As noted above, the matters of entitlement to a compensable rating for surgical scar, medial joint of the right first metatarsal, and a TDIU rating prior to June 16, 2011 are addressed in a separate decision and, as noted in the separate decision, an increased 10 percent rating for the Veteran's right foot scars is granted throughout the period and entitlement to a TDIU rating prior to June 16, 2011 is remanded for additional development.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The granting of an increased 10 percent rating for the Veteran's right foot scars throughout the appeal period (and a possible TDIU rating prior to June 16, 2011) impacts the calculation of the amount of the separation pay withheld.  As such, adjudication of the matter of whether the recoupment of severance pay in the amount of $27,539.00 was proper is deferred pending implementation of the grant of an increased rating for the Veteran's right foot scars and adjudication of the matter of entitlement to a TDIU rating prior to June 16, 2011.

Accordingly, the case is REMANDED for the following action:

1.  After implementation of the grant of an increased rating for the Veteran's right foot scars and adjudication of the matter of entitlement to a TDIU rating prior to June 16, 2011 is complete, the AOJ should obtain a written audit of the Veteran's account reflecting such action.

2.  Thereafter, readjudicate the matter of whether the recoupment of severance pay in the amount of $27,539.00 was proper.  If the appeal is not resolved to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

